DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a first office action, non-final rejection on the merits
Priority
This application claimed no foreign and domestic priority.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2020 has been considered. The submission follows the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
  
Claim Objections
Claim 20 is objected for the following informalities   
	Claim 20 recites – “A method of operating an electronic assembly, the method comprising: receiving one or more component input signals vectors of the electronic assembly; generating a plurality of discrete signal matrices based on the one or more input signals; joining the plurality of discrete signal matrices together as a combined matrix; and analyzing the combined matrix for appliance performance.”
Applicant is advised to keep consistency for the term – “appliance” and “electronic assembly” and match it with specification.

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 20 recites the limitation "appliance" in line 8 .  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-20 are directed to an abstract idea. The claims does /do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
The current 35 USC 101 analysis is threefold. First determine that the claim belong to a valid statutory class (i.e., process, machine, manufacture, or composition of matter. Second identify that an “abstract idea” is claimed. Third determine whether the claims contain something significantly more than the abstract idea, and determine the integration into practical implementation.
Claims 1-20 all pertain to statutory classes. (Step 1).
Claims 1-20 pertain to mathematical relationship, e.g. abstract ideas. In this case mathematical relationships as evidenced in the specification involve analyzing different component signals from domestic appliances. The result of the step 2A prong 1 analysis is that the claim(s) are directed to an abstract idea of analyzing component information to use data to perform further mathematical steps such as generating matrix and combining them to evaluate the performance of the appliance.
To clarify the identified abstract idea in claim 1, the pertinent portion pertaining to abstract idea is bolded.
Claim 1: A method of operating a domestic appliance comprising a first component and a second component, the method comprising: receiving a plurality of first component signals from the first component over a plurality of discrete cycles; generating a first signal matrix based on the received plurality of first component signals; receiving a plurality of second component signals from the second component over the plurality of discrete cycles; generating a second signal matrix based on the received plurality of second component signals; joining the first signal matrix and the second signal matrix together as a combined matrix; and analyzing the combined matrix for appliance performance.
	Claim 1 is then examined to determine if the remaining limitations provide any additional element that integrate the judicial exception into a practical application (Step 2A prong 2). Claim 1 has additional elements of: “a domestic appliance comprising a first component and a second component.”
	With respect to step 2A prong 2, this additional element does not recite any practical application as it does not show any definite method of appliance performance or status evaluation. These can be any generic equipment which has multiple blocks or device.
3To clarify the identified abstract idea in claim 8, the pertinent portion pertaining to abstract idea is bolded.
Claim 12:  A method of operating a domestic appliance comprising a first component, the method comprising: receiving a plurality of first component signals from the first component over a plurality of discrete cycles; generating a first signal matrix based on the received plurality of first component signals, generating the first signal matrix comprising 21502758US01/HUSA-1213 assembling the received first component signals as a vector, calculating a first set of result values of a first predetermined matrix function using the vector, and assembling the first set of result values in the first signal matrix as a recursive matrix comprising recursive entries of result values of the first set for each cycle of the plurality of discrete cycles; generating a second signal matrix based on the received plurality of first component signals, generating the second signal matrix comprising calculating a second set of result values of a second predetermined matrix function using the vector, and assembling the second set of result values in the second signal matrix as a recursive matrix comprising recursive entries of result values of the second set for each cycle of the plurality of discrete cycles; joining the first signal matrix and the second signal matrix together as a combined matrix; and analyzing the combined matrix for appliance performance.
	Claim 12 is then examined to determine if the remaining limitations provide any additional element that integrate the judicial exception into a practical application (Step 2A prong 2). Claim 12 has additional elements of: A method of operating a domestic appliance comprising a first component 
	With respect to step 2A prong 2, this additional element does not recite any practical application as it does not show any definite method of appliance performance or status evaluation. These can be any generic equipment which has multiple blocks or device. 
3To clarify the identified abstract idea in claim 20, the pertinent portion pertaining to abstract idea is bolded.
Claim 20:  A method of operating an electronic assembly, the method comprising: receiving one or more component input signals vectors of the electronic assembly; generating a plurality of discrete signal matrices based on the one or more input signals; joining the plurality of discrete signal matrices together as a combined matrix; and analyzing the combined matrix for appliance performance.
	 Claim 20 is then examined to determine if the remaining limitations provide any additional element that integrate the judicial exception into a practical application (Step 2A prong 2). Claim 20 has additional elements of: “electronic assembly” and “appliance”.

	Claims 2,7-11,13,17 and 18 -19 only recite further details of the abstract idea, mathematical calculation, and equations and do not provide anything more or additional element for the abstract idea. Thus, the dependent claims 2,7-11,13,17 and 18 -19 fail to provide something significantly more than the abstract idea itself and as such are non-statutory under 35 USC 101.
	Claims 3-6,14-16 only recite sensors, different components and appliance which are nothing additional rather the helping aids to perform the extra solution activities. Thus, the dependent claims 3-6,14-16 fail to provide something significantly more than the abstract idea itself and as such are non-statutory under 35 USC 101.
The remaining question is whether any of the independent claims provide any additional element for the abstract idea under step 2B which can be significantly more.
Regarding claim 1,12 and 20 the claims only recite collection of various data from different parts of an appliance and performing mathematical analysis on those data using different mathematical models (such as –creating matrix and joining matrix). All the limitations are very generic and broad and do not represents anything special and uncommon.
	Considering all the limitations individually and in combination, the claimed additional elements do not show any inventive concept in processing of appliance data such as improving the performance of a performance evaluation system or any technology, and do not meaningfully limit the performance of the application and do not integrate the mathematical concept into a practical implementation. Thus, they are rejected based on 35 U.S.C. 101.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Pimputkar et al. (US 20120246365 A1), (hereinafter Pimputkar) in view of Leonard et al. (US 10082774 B2) (hereinafter Leonard) .
Regarding claim 1 Pimputkar teaches a method of operating a domestic appliance ( Abstract , “ a domestic appliance”) comprising a first component and a second component ( Para [0003], “Electrical control of domestic appliances have therefore been used in order to improve efficiency through the use of sensors, e.g., to monitor appliance performance and to provide data to adjust the operational components ( first and second component)  of the domestic appliance.”) the method comprising: receiving a plurality of first component signals from the first component over a plurality of discrete cycles ( Para [0110], “Collection of data from various operational components 4”. Also based on Para [0094], “four different points in time – teaches discrete cycles”); receiving a plurality of second component signals from the second component over the plurality of discrete cycles (Para [0110], “Collection of data from various operational components 4”. Also based on Para [0094], “four different points in time – teaches discrete cycles”); 
	Pimputkar is silent with regards to generating a first signal matrix based on the received plurality of first component signals; generating a second signal matrix based on the received plurality of second component signals; joining the first signal matrix and the second signal matrix together as a combined matrix; and analyzing the combined matrix for appliance performance. 
	Leonard teaches generating a first signal matrix based on the received plurality of first component signals; generating a second signal matrix based on the received plurality of second component signals (Abstract , “generating a trajectory matrix from the time series, performing singular value decomposition on the trajectory matrix to determine elementary matrices (i.e. first and second matrices) and corresponding eigenvalues, and automatically categorizing the elementary matrices into groups.”) ; joining the first signal matrix and the second signal matrix together as a combined matrix (Col 28 , line 29-35, “In block 1114, the result is post-processed. For example, the result can be added to, multiplied with, or otherwise combined with other data as part of a job.”); and analyzing the combined matrix for appliance performance (Col 34, line 25 -35, “In block 1408, the processing device 1308 predicts an event related to the machine 1302 using the predictive forecast. Examples of the event can include anomaly associated with the machine 1302, an error in the machine 1302, a failure of the machine 1302, a shutdown of the machine 1302, a startup of the machine 1302, an overheating of the machine 1302, a physical movement of the machine 1302, or another condition or status of the machine 1302.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement matrix-based evaluation for performance as taught by Leonard into the appliance monitoring system of Pimputkar since the technique of Leonard is applied on the appliance monitoring system. Therefore, this technique of using matrix to figure out appliance overall performance and status would facilitate process automation and predictive forecast easier (Leonard, Abstract).
Regarding claim 2 the combination of Pimputkar and Leonard teaches the limitations of claim 1.
	 Pimputkar as modified further teaches wherein the plurality of discrete cycles is prompted according to a predetermined schedule (Para [0130], “Likewise, if the initiation and/or termination of some phases is conditional on the expiry of a predetermined time period, all modules in the network are equally capable and eligible for measuring this time period and for causing the programmed to shift to the subsequent phase after the time period.”).
Regarding claim 3 the combination of Pimputkar and Leonard teaches the limitations of claim 1.
	 Pimputkar as modified further teaches wherein the plurality of discrete cycles are prompted in response to a user action at the domestic appliance
 (Para [0018], “In still a further embodiment, each multiple combined control/connector comprises a controller configured to control the respective operational component in dependence of an operational profile of the domestic appliance. The operational profile may be user-selectable via a user interface, a.k.a. man-machine interface, of the domestic appliance. “According to Para [0110], “The communications modules 33 of each combined control/connector 3 is communicatively coupled, either in a wired or a wireless fashion, to a respective operational component 4 such that said operational component can be controlled e.g. in dependence of a measured parameter and/or in accordance with a specific operational profile. The processors 32 of the various combined control/connectors 3 may also comprise clock circuitry for coordinating exchange of data along the bus 2. The processors 32 may additionally comprise various applications or programs on its microprocessor chip. These various applications or programs may selectively control the rate of updating information from various operational components 4, which are communicatively coupled to the various combined control/ connectors 3. Different sampling rates, e.g. collection of data from the various operational components 4 (i.e. receiving at discrete cycle)”).
Regarding claim 4 the combination of Pimputkar and Leonard teaches the limitations of claim 1.
	 Pimputkar as modified further teaches wherein the plurality of first component signals are received directly from the first component (Para [0121], “In this embodiment, the communication interface 33 is adapted to store electric energy (i.e. a direct signal) so that it is able to transmit communications over the bus 2 by intermittently raising the potential of the data line COM from the binary “low” value to the binary “high” value.” That means when energy data is transmitted it is a direct transmission from the component which is power source here and is received signal which is coming directly from component.).
Regarding claim 5 the combination of Pimputkar and Leonard teaches the limitations of claim 1.
	 Pimputkar as modified further teaches wherein the plurality of first component signals are received from a sensor associated with the first component (Para [0003], “Electrical control of domestic appliances have therefore been used in order to improve efficiency through the use of sensors, e.g., to monitor appliance performance and to provide data to adjust the operational components of the domestic appliance.”).

Regarding claim 6 the combination of Pimputkar and Leonard teaches the limitations of claim 1.
	 Pimputkar is silent with regards to wherein generating the first signal matrix comprises assembling the received first component signals as a first vector, and wherein the first signal matrix is generated from the first vector.  
	Leonard teaches wherein generating the first signal matrix comprises assembling the received first component signals as a first vector, and wherein the first signal matrix is generated from the first vector ( Col 29, “In some examples, the neural network 1200 operates by receiving a vector of numbers from one layer; transforming the vector of numbers into a new vector of numbers using a matrix of numeric weights, a nonlinearity, or both; and providing the new vector of numbers to a subsequent layer of the neural network 1200. Each subsequent layer of the neural network 1200 can repeat this process until the neural network 1200 outputs a final result at the output layer 1206. For example, the neural network 1200 can receive a vector of numbers as an input at the input layer 1202”).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement matrix-based evaluation for performance as taught by Leonard into the appliance monitoring system of Pimputkar since the technique of Leonard is applied on the appliance monitoring system. Therefore, this technique of using matrix to figure out appliance overall performance and status would facilitate process automation and predictive forecast easier (Leonard, Abstract).

Regarding claim 11 the combination of Pimputkar and Leonard teaches the limitations of claim 1.
	Pimputkar is silent with regards wherein analyzing the combined matrix comprises evaluating the combined matrix according to a machine-learned model.  
	 Leonard teaches wherein analyzing the combined matrix comprises evaluating the combined matrix according to a machine-learned model (Fig 11, COL 26, line 36-50).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement machine learning model for matrix evaluation as taught by Leonard into the appliance monitoring system of Pimputkar since the technique of Leonard is applied on the appliance monitoring system. Therefore, this technique of using machine learning model facilitate handling huge pool of data and analyze them in reliable manner to evaluate and reach final results (Leonard, Col 26).

Regarding claim 20 Pimputkar teaches a method of operating an electronics assembly (Abstract, “a domestic appliance” reads on electronic assembly) the method comprising: receiving one or more component input signals vectors of the electronic assembly (Para [0110], “Collection of data from various operational components 4”. Also based on Para [0094], “four different points in time – teaches discrete cycles”);	
	Pimputkar is silent with regards to generating a plurality of discrete signal matrices based on the one or more input signals; joining the plurality of discrete signal matrices together as a combined matrix; and analyzing the combined matrix for appliance performance.  
	Leonard teaches generating a plurality of discrete signal matrices based on the one or more input signals (Abstract , “generating a trajectory matrix from the time series, performing singular value decomposition on the trajectory matrix to determine elementary matrices (i.e. first and second matrices) and corresponding eigenvalues, and automatically categorizing the elementary matrices into groups.”)  ; joining the plurality of discrete signal matrices together as a combined matrix(Col 28 , line 29-35, “In block 1114, the result is post-processed. For example, the result can be added to, multiplied with, or otherwise combined with other data as part of a job.”); and analyzing the combined matrix for appliance performance (Col 34, line 25 -35, “In block 1408, the processing device 1308 predicts an event related to the machine 1302 using the predictive forecast. Examples of the event can include anomaly associated with the machine 1302, an error in the machine 1302, a failure of the machine 1302, a shutdown of the machine 1302, a startup of the machine 1302, an overheating of the machine 1302, a physical movement of the machine 1302, or another condition or status of the machine 1302.). 
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement matrix-based evaluation for performance as taught by Leonard into the appliance monitoring system of Pimputkar since the technique of Leonard is applied on the appliance monitoring system. Therefore, this technique of using matrix to figure out appliance overall performance and status would facilitate process automation and predictive forecast easier (Leonard, Abstract).
Claims 7,9-10 and 12 -16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pimputkar in view of Leonard  and further in view of Slay et al. (US 20160112225 A1) (hereinafter Slay).
Regarding claim 7 the combination of Pimputkar and Leonard teaches limitations of claim 6.
	Leonard teaches wherein generating the first signal matrix comprises calculating a first set of result values of a predetermined matrix function using the first vector (COL 27, line 40 -55, desired output (i.e. result) may be a vector)
	The combination is silent with regards to assembling the first set of result values in the first signal matrix as a recursive matrix comprising recursive entries of result values of the first set.  
	Slay teaches assembling the first set of result values in the first signal matrix as a recursive matrix comprising recursive entries of result values of the first set (Para [0024], “recursive exponential transform of matrix”. Also, para [0055] recursive process is explained which can be done for first set of signal.); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement recursive matrix-based evaluation for performance as taught by Slay into the matrix system of Leonard as modified Pimputkar by since the technique of Slay is applied on the matrix system. Therefore, this technique of using recursive matrix facilitate overall efficient calculation and faster processing of algorithm (Slay, Abstract).
Regarding claim 9 the combination of Pimputkar, Leonard and Slay teaches limitations of claim 7.
	Leonard teaches wherein generating the second signal matrix comprises assembling the received second component signals as a second vector, calculating a second set of result values of the predetermined matrix function using the second vector, (COL 27, line 40 -55, desired output (i.e. result) may be a vector).
	The combination is silent with regards to assembling the second set of result values in the second signal matrix as a recursive matrix comprising recursive entries of result values of the second set for each cycle of the plurality of discrete cycles.  
Slay teaches assembling the second set of result values in the second signal matrix as a recursive matrix comprising recursive entries of result values of the second set for each cycle of the plurality of discrete cycles (Abstract,” For each sample of the digital signal, a new entry is recursively computed for the matrix.”. Para [0075], showing recursive computation);  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement recursive matrix-based evaluation for performance as taught by Slay into the matrix system of Leonard as modified Pimputkar by since the technique of Slay is applied on the matrix system. Therefore, this technique of using recursive matrix facilitate overall efficient calculation and faster processing of algorithm (Slay, Abstract).

Regarding independent claim 12 Pimputkar teaches a method of operating a domestic appliance (Abstract, “a domestic appliance”) comprising a first component, the method comprising: receiving a plurality of first component signals from the first component over a plurality of discrete cycles (Para [0110], “Collection of data from various operational components 4”. Also based on Para [0094], “four different points in time – teaches discrete cycles”); generating a second signal matrix based on the received plurality of first component signals (Para [0110], “Collection of data from various operational components 4”. Also based on Para [0094], “four different points in time – teaches discrete cycles”); 
	Pimputkar is silent with regards to generating a first signal matrix based on the received plurality of first component signals, generating the first signal matrix comprising assembling the received first component signals as a vector, calculating a first set of result values of a first predetermined matrix function using the vector, and assembling the first set of result values in the first signal matrix as a recursive matrix comprising recursive entries of result values of the first set for each cycle of the plurality of discrete cycles; generating a second signal matrix based on the received plurality of first component signals, generating the second signal matrix comprising calculating a second set of result values of a second predetermined matrix function using the vector, and assembling the second set of result values in the second signal matrix as a recursive matrix comprising recursive entries of result values of the second set for each cycle of the plurality of discrete cycles; joining the first signal matrix and the second signal matrix together as a combined matrix; and analyzing the combined matrix for appliance performance.  

	Leonard teaches generating a first signal matrix based on the received plurality of first component signals(Abstract , “generating a trajectory matrix from the time series, performing singular value decomposition on the trajectory matrix to determine elementary matrices (i.e. first and second matrices) and corresponding eigenvalues, and automatically categorizing the elementary matrices into groups.”) ; generating the first signal matrix comprising assembling the received first component signals as a vector, calculating a first set of result values of a first predetermined matrix function using the vector( Col 29, “In some examples, the neural network 1200 operates by receiving a vector of numbers from one layer; transforming the vector of numbers into a new vector of numbers using a matrix of numeric weights, a nonlinearity, or both; and providing the new vector of numbers to a subsequent layer of the neural network 1200. Each subsequent layer of the neural network 1200 can repeat this process until the neural network 1200 outputs a final result at the output layer 1206. For example, the neural network 1200 can receive a vector of numbers as an input at the input layer 1202”), generating a second signal matrix based on the received plurality of first component signals(Abstract , “generating a trajectory matrix from the time series, performing singular value decomposition on the trajectory matrix to determine elementary matrices (i.e. first and second matrices) and corresponding eigenvalues, and automatically categorizing the elementary matrices into groups.”) ; generating the second signal matrix comprising calculating a second set of result values of a second predetermined matrix function using the vector( Col 29, “In some examples, the neural network 1200 operates by receiving a vector of numbers from one layer; transforming the vector of numbers into a new vector of numbers using a matrix of numeric weights, a nonlinearity, or both; and providing the new vector of numbers to a subsequent layer of the neural network 1200. Each subsequent layer of the neural network 1200 can repeat this process until the neural network 1200 outputs a final result at the output layer 1206. For example, the neural network 1200 can receive a vector of numbers as an input at the input layer 1202”), joining the first signal matrix (Col 28, line 29-35, “In block 1114, the result is post-processed. For example, the result can be added to, multiplied with, or otherwise combined with other data as part of a job.”); and the second signal matrix together as a combined matrix; and analyzing the combined matrix for appliance performance (Col 34, line 25 -35, “In block 1408, the processing device 1308 predicts an event related to the machine 1302 using the predictive forecast. Examples of the event can include anomaly associated with the machine 1302, an error in the machine 1302, a failure of the machine 1302, a shutdown of the machine 1302, a startup of the machine 1302, an overheating of the machine 1302, a physical movement of the machine 1302, or another condition or status of the machine 1302.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement matrix-based evaluation for performance as taught by Leonard into the appliance monitoring system of Pimputkar since the technique of Leonard is applied on the appliance monitoring system. Therefore, this technique of using matrix to figure out appliance overall performance and status would facilitate process automation and predictive forecast easier (Leonard, Abstract).
The combination of Pimputkar and Leonard is silent with regards to assembling the first set of result values in the first signal matrix as a recursive matrix comprising recursive entries of result values of the first set for each cycle of the plurality of discrete cycles; and assembling the second set of result values in the second signal matrix as a recursive matrix comprising recursive entries of result values of the second set for each cycle of the plurality of discrete cycles;
Slay teaches assembling the first set of result values in the first signal matrix as a recursive matrix comprising recursive entries of result values of the first set for each cycle of the plurality of discrete cycles (Para [0024], “recursive exponential transform of matrix”. Also, para [0055] recursive process is explained which can be done for first set of signal.); and assembling the second set of result values in the second signal matrix as a recursive matrix comprising recursive entries of result values of the second set for each cycle of the plurality of discrete cycles (Abstract,” For each sample of the digital signal, a new entry is recursively computed for the matrix.”. Para [0075], showing recursive computation);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement recursive matrix-based evaluation for performance as taught by Slay into the matrix system of Leonard as modified Pimputkar by since the technique of Slay is applied on the matrix system. Therefore, this technique of using recursive matrix facilitate overall efficient calculation and faster processing of algorithm (Slay, Abstract).
Regarding claim 13 the combination of Pimputkar, Leonard and Slay teaches the limitations of claim 12.
	 Pimputkar as modified further teaches wherein the plurality of discrete cycles is prompted according to a predetermined schedule (Para [0130], “Likewise, if the initiation and/or termination of some phases is conditional on the expiry of a predetermined time period, all modules in the network are equally capable and eligible for measuring this time period and for causing the programmed to shift to the subsequent phase after the time period.”).
Regarding claim 14 the combination of Pimputkar, Leonard and Slay teaches the limitations of claim 12.
	 Pimputkar as modified further teaches wherein the plurality of discrete cycles are prompted in response to a user action at the domestic appliance
 (Para [0018], “In still a further embodiment, each multiple combined control/connector comprises a controller configured to control the respective operational component in dependence of an operational profile of the domestic appliance. The operational profile may be user-selectable via a user interface, a.k.a. man-machine interface, of the domestic appliance. “According to Para [0110], “The communications modules 33 of each combined control/connector 3 is communicatively coupled, either in a wired or a wireless fashion, to a respective operational component 4 such that said operational component can be controlled e.g. in dependence of a measured parameter and/or in accordance with a specific operational profile. The processors 32 of the various combined control/connectors 3 may also comprise clock circuitry for coordinating exchange of data along the bus 2. The processors 32 may additionally comprise various applications or programs on its microprocessor chip. These various applications or programs may selectively control the rate of updating information from various operational components 4, which are communicatively coupled to the various combined control/ connectors 3. Different sampling rates, e.g. collection of data from the various operational components 4 (i.e. receiving at discrete cycle)”).
Regarding claim 15 the combination of Pimputkar, Leonard and Slay teaches the limitations of claim 12.
	 Pimputkar as modified further teaches wherein the plurality of first component signals are received directly from the first component (Para [0121], “In this embodiment, the communication interface 33 is adapted to store electric energy (i.e. a direct signal) so that it is able to transmit communications over the bus 2 by intermittently raising the potential of the data line COM from the binary “low” value to the binary “high” value.” That means when energy data is transmitted it is a direct transmission from the component which is power source here and is received signal which is coming directly from component.)  
Regarding claim 16 the combination of Pimputkar, Leonard and Slay teaches the limitations of claim 12.
	 Pimputkar as modified further teaches wherein the plurality of first component signals are received from a sensor associated with the first component (Para [0003], “Electrical control of domestic appliances have therefore been used in order to improve efficiency through the use of sensors, e.g., to monitor appliance performance and to provide data to adjust the operational components of the domestic appliance.”).
Regarding claims 10 and 18 the combination of Pimputkar, Leonard and Slay teaches limitations of claim 9 and claim 12 respectively.
	Pimputkar, is silent with regards to wherein joining the first signal matrix and the second signal matrix comprises aligning rows of the matrices according to the plurality of discrete cycles.  
	Slay teaches wherein joining the first signal matrix and the second signal matrix comprises aligning rows of the matrices according to the plurality of discrete cycles (Para [0114], “FIG. 10 illustrates an example of building a matrix 1001, using the DIET described above, according to an embodiment. Matrix 1001 includes an array of columns with each column representing a different frequency bin, and an array of rows with each row representing a discrete time sample of the analog input signal, according to an embodiment”).  

Regarding claim 19 the combination of Pimputkar, Leonard and Slay teaches the limitations of claim 12.
	Pimputkar is silent with regards wherein analyzing the combined matrix comprises evaluating the combined matrix according to a machine-learned model.  
	 Leonard teaches wherein analyzing the combined matrix comprises evaluating the combined matrix according to a machine-learned model (Fig 11, COL 26, line 36-50).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement machine learning model for matrix evaluation as taught by Leonard into the appliance monitoring system of Pimputkar since the technique of Leonard is applied on the appliance monitoring system. Therefore, this technique of using machine learning model facilitate handling huge pool of data and analyze them in reliable manner to evaluate and reach final results (Leonard, Col 26).
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Pimputkar in view of Leonard  and further in view of Slay and further in view of Lee et al. (US 20060010406A1) (hereinafter Lee).
Regarding claim 8 the combination of Pimputkar, Leonard and Slay teaches the limitations of claim 7. 
	The combination is silent with regards to wherein the predetermined matrix function comprises a moment formula.  
	Lee teaches wherein the predetermined matrix function comprises a moment formula (Para [0019], moment for transform matrix, recursive moment formula).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement moment formula-based evaluation for performance as taught by Lee into the recursive matrix system of Slay as modified Pimputkar and Leonard since the technique of Lee is applied on the recursive matrix system. Therefore, this technique of using moment formula facilitate overall efficient calculation and faster processing of algorithm (Lee, Para [0009]).

Regarding claim 17 the combination of Pimputkar, Leonard and Slay teaches the limitations of claim 12. 
	The combination is silent with regards to wherein the predetermined matrix function comprises a moment formula and wherein the second predetermined matrix function is different from the first predetermined matrix function and comprises a moment formula.  
	Lee teaches wherein the predetermined matrix function comprises a moment formula (Para [0019], moment for transform matrix, recursive moment formula) and wherein the second predetermined matrix function is different from the first predetermined matrix function and comprises a moment formula (Para [0019], based on equation the value of M will be different as original matrix Q (which will represent 1st and second matrix) are different).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement moment formula-based evaluation for performance as taught by Lee into the recursive matrix system of Slay as modified Pimputkar and Leonard since the technique of Lee is applied on the recursive matrix system. Therefore, this technique of using moment formula facilitate overall efficient calculation and faster processing of algorithm (Lee, Para [0009]).
Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Kempfle et al. (US 20160333625 A1) – This art teaches a domestic appliance with appliance body control.
Janczak et al. (US 20080155002 A1) – This art teaches about matrix related to appliance operation (Para [0009])

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2862



/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865